I would like to deliver the following message on behalf of Mr. Patrice Talon, President, Head of State and Head of Government of the Republic of Benin.
“At the outset, I would like to reiterate my warm congratulations to the President on his election to lead the General Assembly at its seventy-second session and to assure him of my country’s support in the fulfilment of his mandate. I would also like to take this opportunity to thank his predecessor, Mr. Peter Thomson, for his efforts. I would like to once again warmly congratulate Secretary- General António Guterres and assure him of our full support and, lastly, to pay tribute to his predecessor, Mr. Ban Ki-moon.
“I extend my condolences and my sympathies to the Governments and the peoples of the United States, France, Mexico and Sierra Leone and all the countries in the Caribbean that have been victims of recent natural disasters.
“As we move into the active phase of concrete implementation of the Sustainable Development Goals, Benin welcomes the theme of this session of the Assembly, entitled ‘Focusing on people: Striving for peace and a decent life for all on a sustainable planet’. This theme corresponds closely to the guidelines in our Government’s programme of action, which places humankind and the planet at the centre of its concerns. Benin, as members know, is continuing its efforts to achieve the Sustainable Development Goals through courageous and necessary reforms.
“On 22 September 2016, from this rostrum, I affirmed that mass poverty is a major threat to humankind, and on that occasion I expressed the hope that the determination that led the world to adopt the Paris Agreement on Climate Change could lead us to set up a comprehensive programme for the eradication of mass poverty. A year later, that appeal is more relevant than ever, as the situation in our countries continues to deteriorate. Thousands of people are forced to emigrate, in most cases at risk to their lives, with, as a corollary, many security and economic challenges for host countries, as well as significant environmental consequences. That is why I find this theme useful for the sharing of efforts to ensure sustainable human development and the promotion of a world that respects the environment.
“Benin has committed to addressing youth unemployment as a means of eradicating poverty. In accordance with the road map of the African Union adopted by the Heads of State and Government in January 2016, the Government of Benin, in liaison with the United Nations, has drawn up a national road map to take into account the demographic dividend in Benin. The Government’s programme of action outlines a number of projects that, when realized, will strengthen sustainable human development.
“The programme, known as Insurance for Strengthening Human Capital, fits into that dynamic. Its operationalization will make health insurance compulsory for all who live in Benin and will make it possible to establish a social protection system for the poorest and most vulnerable. Our programme of action also attaches great importance to the preservation of the environment, and important environmental protection measures are included.
“I believe it is important to take this opportunity to recall Benin’s proposal on 15 November 2016 — during the solemn high-level session of the twenty-second meeting of the Conference of the Parties to the United Nations Framework Convention on Climate Change, in Marrakech, Morocco — to establish an international research centre to respond effectively to the effects of climate change on agriculture in Africa, in conjunction with the International Institute of Tropical Agriculture, based in Nigeria. Our hope is that the appropriate United Nations bodies will consider the implications of that proposal, which would make it possible to ensure the sustainable development of agriculture in Africa.
“We are deeply committed to efforts to combat climate change, and we believe that the Paris Agreement is an indispensable tool for achieving that. In that regard, my country supports the various initiatives, particularly those of France, aimed at getting the United Nations to put in place a third generation of fundamental rights that would be embodied in a global pact for the environment.
“Our session opens at a time when the world is facing a multitude of complex challenges. For decades the world has also seemed prone to crisis and in search of meaning. In many parts of the world, peace is seriously threatened and the values of freedom and the rule of law are compromised. Violent extremism and radicalism weigh heavily on international security and stability.
“The assault on multilateralism, and therefore on the United Nations, is part of that pernicious trend that we must reject. That is why, in order to ensure the well-being of African populations and to address those problems effectively, the African Union needs reform more than ever. Benin strongly supports the ongoing reform process and very much wants it to be finalized as soon as ossible.
“Reform of the United Nations, particularly the Security Council, must also proceed so as to increase the effectiveness of the Organization, particularly in the area of peace and security. The composition of the Security Council must be revised in order to take into account the changes that have taken place on the international scene in recent decades. We cannot call for respect for democracy in all countries and, paradoxically, not want it to be applied in reforming the Security Council. That reform, we hope, will make it possible to redress the injustice done to Africa, the only continent not represented in the category of permanent members of the Council. Benin’s position on this issue is consistent with that of Africa, as set out in the Ezulwini Consensus. The United Nations, and more specifically the Security Council, also needs a fresh start.
“The important challenges to be met include the settlement of the Palestinian question. The creation of a Palestinian State as a full Member of the United Nations living in harmony with Israel will undoubtedly result in a dynamic that can reduce tensions in that region. We therefore support the efforts of the United Nations to achieve that goal, as well as the initiatives to meet the conditions likely to promote an international conference on the establishment in the Middle East of a zone free of nuclear weapons.
“I would like to reiterate our commitment to strengthening our contribution to the work of the United Nations and to further working towards the effectiveness of peacekeeping operations. The signing in Cotonou on 8 February of the agreement on the status of the United Nations Multidimensional Integrated Stabilization Mission in Mali fits into that dynamic.
“I do not wish to end my statement without once again affirming the deep attachment of my country, Benin, to the United Nations, which remains a unique framework for expression, dialogue and action, enabling us to cope in a unified manner with the immense and complex challenges of our globalized world. Multilateralism is an ethical and political imperative for peace. Benin will continue to work alongside all other peoples to build a more just, inclusive and fraternal world order.”